[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action brought by the plaintiff to collect monies due for legal services provided to the defendant. The defendant signed a retainer agreement whereby he made a payment of $1,500, but has neglected to make any further payments since June 21, 1992.
The plaintiff after offsetting the retainer of $1,500 and monies provided by the State of Connecticut has made demand for the balance of $3,554.25. The plaintiff refuses to pay, claiming that the amount was never approved by the court and is in excess of what was required to perform proper legal representation.
The plaintiff presented testimony of hours spend at the rate of $125 per hour. The defendant disputed the amount of hours and the court in mitigation of those hours reduces the amount of hours due by 13 hours. The court deducts $1,625 from the demand of $3,554.25. In addition, the court awards the plaintiff $184.20 which is the entry fee and sheriff's cost, for a total of $2,113.45. The court awards the plaintiff $2,113.45 and order weekly payments of $50 per week until the judgment is fully satisfied.
Philip E. Mancini, Jr. State Trial Referee CT Page 909